Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-12 were previously pending and subject to a non-final Office Action having a notification date of May 12, 2022 (“non-final Office Action”), with claims 10-12 being withdrawn.  Following the non-final Office Action, Applicant filed an amendment on November 10, 2022 (the “Amendment”), amending claims 2-9.  The present Final Office Action addresses pending claims 1-9 in the Amendment.
		
Response to Arguments
Applicant’s arguments with respect to the claim objections and claim rejections under 35 USC 112(b) set forth in the non-final Office Action have been fully considered and are persuasive. These rejections have therefore been withdrawn.
However, the double patenting rejections and the 35 USC 101, 102, and 103 rejections are maintained as set forth below.

Response to Applicant’s Arguments Regarding Double Patenting Claim Rejections
On page 5 of the Amendment in relation to the non-statutory double patenting rejections, Applicant asserts that Applicant stands ready to provide a Terminal Disclaimer upon allowance of present claims.  However, a complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321  in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional. MPEP 804(I)(B)(1).  As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. (Emphasis added).  Id.
The double patenting rejections are maintained.

Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §101
At page 7 of the Amendment regarding the claim rejections under 35 USC 101, Applicant asserts “In response thereto, the invention uses patient data from many sources and is able to use this with artificial intelligence in order to determine an appropriate dose which cannot be performed easily by a human.  Therefore, the claims have utility under 35 U.S.C. § 101 and reconsideration of the rejection is respectfully requested.”
Initially, the Examiner agrees that the present claims have utility under 35 USC 101 but asserts that the claims do not recite patent-eligible subject matter under 35 USC 101.
In relation to Applicant’s assertion that “the invention uses patient data from many sources and is able to use this with artificial intelligence in order to determine an appropriate dose which cannot be performed easily by a human,” a human could readily determine appropriate doses for a patient in their mind similar to how doctors have prescribed medications for patients for many years.  Furthermore, collecting data from various sources does not provide a “practical application” of or amount to “significantly more” than the at least one abstract idea because it is mere extra-solution activity as noted below (see MPEP § 2106.05(g)).  Also, using AI to process data does not provide a “practical application” of or amount to “significantly more” than the at least one abstract idea because it amounts to merely reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished (see MPEP § 2106.05(f)).
The 35 USC 101 rejection is maintained.

Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §102/103
	At pages 8-10 of the Amendment, Applicant generally asserts that the cited references do not disclose the limitations of the present claims.  The Examiner disagrees as set forth in the rejections below.
	Accordingly, the 35 USC 102 and 103 rejections are maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 11, and 12 of copending Application No. 17/230,424 (“the ‘424 Application”):
Claims 1-7 are substantially disclosed by claims 1-4, 11, and 12 of the ‘424 Application.
This is a provisional nonstatutory double patenting rejection.

Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8, and 9 of copending Application No. 17/127,352 (“the ‘352 Application”):
Claims 1-6 are substantially disclosed by claims 1, 4, 8, and 9 of the ‘352 Application.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Subject Matter Eligibility Criteria - Step 1:
Claims 1 and 4-6 are directed to a method (i.e., a process) and claims 3, 8, and 9 are directed to logic engine including an algorithm stored on non-transitory computer-readable media (i.e., a manufacture).  Accordingly, claims 1, 3-6, 8, and 9 are all within at least one of the four statutory categories.  35 USC §101.
However, claims 2 and 7 are directed to an algorithm which is not within at least one of the four statutory categories.  35 USC §101.  Accordingly, the claimed invention is directed to non-statutory subject matter.  
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.  MPEP 2106.04(a).

Representative independent claim 3 includes limitations that recite at least one abstract idea.  Specifically, independent claim 3 recites:

A logic engine for dosing multiple drugs, including an algorithm stored on non-transitory computer readable media for collecting outside data to establish criteria for safely and efficaciously dosing multiple drugs to an individual patient and storing the outside data and individual patient data in a database, and determining a dose or doses of the single or multiple drugs, respectively, for each drug taken.

The Examiner submits that the foregoing underlined limitations constitute: (a) “a mental process” because dosing multiple drugs via determining a dose or doses of the single or multiple drugs, respectively, for each drug taken are evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind.  For instance, a user could practically in their mind review patient data (e.g., disease state, demographics, etc.), compare the patient data to population level (outside) data from previous drug studies, hospitals, etc. that includes drug safety/efficacy information, and determine one or more doses of one or more drugs based on the comparison.  The foregoing limitations also amount to (b) “certain methods of organizing human activity” because determining appropriate drug dosing for patients relates to managing human behavior/interactions between people. 
Accordingly, the claim recites at least one abstract idea.

Furthermore, dependent claims 4 and 9 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract). 
-In relation to claim 4, this claim calls for an optimization of maximizing therapeutic drug effect while minimizing the likelihood of adverse effects for the drug combination which can be practically performed in the human mind at such high level of generality (“mental processes”).
-In relation to claim 9, this claim calls for analyzing reports, encoding the reports to extract features, and informing a database of the features with structured findings which can be practically performed in the human mind at such high level of generality (“mental processes”).
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  MPEP §2106.05(I)(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A logic engine for dosing multiple drugs, including an algorithm stored on non-transitory computer readable media (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) for collecting outside data to establish criteria for safely and efficaciously dosing multiple drugs to an individual patient and storing the outside data and individual patient data in a database (extra-solution activity as noted below, see MPEP § 2106.05(g)), and determining a dose or doses of the single or multiple drugs, respectively, for each drug taken.

For the following reasons, the Examiner submits that the above identified additional limitations, when considered as a whole with the limitations reciting the at least one abstract idea, do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the logic engine including an algorithm stored on a non-transitory computer-readable medium, the Examiner submits that these limitations amount to merely using a computer or other machinery as tools performing their typical functionality in conjunction with performing the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitation of collecting and storing data in a database, the Examiner submits that this additional limitation merely adds insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea.  MPEP §2106.05(I)(A) and §2106.04(II)(A)(2).
For these reasons, representative independent claim 3 and analogous independent claims 1 and 2 do not recite additional elements that integrate the judicial exception into a practical application.  Accordingly, representative independent claim 3 and analogous independent claims 1 and 2 are directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claim 5: This claim specifies different types of patient data and thus does no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Claim 6: This claim calls for dispensing drugs in the determined doses to the patient and thus amounts to mere instructions to apply the above-noted at least one abstract idea (MPEP § 2106.05(f)).
Claim 7: This claim calls for inputting data by a healthcare professional which merely represents insignificant extra-solution activity (see MPEP § 2106.05(g)).  This claim also calls for use of artificial intelligence which amounts to merely reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished (see MPEP § 2106.05(f)).
Claim 8: This claim recites various different types of individual patient data which does no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application.  Therefore, the claims are directed to at least one abstract idea.


Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claim 3 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
Regarding the additional limitations of the logic engine including an algorithm stored on a non-transitory computer-readable medium, the Examiner submits that these limitations amount to merely using a computer or other machinery as tools performing their typical functionality in conjunction with performing the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitation directed to collecting and storing data in a database which the Examiner submits merely adds insignificant extra-solution activity to the abstract idea, the Examiner has reevaluated such limitations and determined such limitations to not be unconventional as they merely consist of storing data in memory and transmitting data over a network.  See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); See Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); See MPEP 2106.05(d)(II).  
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1-9 are ineligible under 35 USC §101.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. Patent App. Pub. No. 2018/0060508 to Fokoue-Nkoutche et al. (“Fokoue-Nkoutche”):
	Regarding claim 1, Fokoue-Nkoutche discloses a method for dosing single and multiple drugs for an individual patient ([0023] and claim 3 of Fokoue-Nkoutche disclose determining recommended dosages for drugs or drug combinations), by collecting data from the individual patient including drugs to be taken by the patient ([0023] and claim 1 of Fokoue-Nkoutche disclose receiving data regarding drugs to be taken by a patient among other types of data), analyzing the individual patient data in view of dosing criteria established based on outside patient data wherein outside patients experienced safety and efficacy ([0023] of Fokoue-Nkoutche discusses generating a recommended dosage for the patient that is optimized based on efficacy/tolerance data via using data acquired for patients with similar characteristics; to optimize the dosage for the patient based on efficacy/tolerance data via using data acquired for patients with similar characteristics, the data acquired for the patients with similar characteristics would amount to “dosing criteria established based on outside patient data wherein outside patients experienced safety and efficacy”), and determining a dose or doses of the single or multiple drugs, respectively, for each drug taken by the individual patient ([0023] and claim 3 of Fokoue-Nkoutche disclose determining recommended dosages for drugs or drug combinations for the patient).

Regarding claim 2, Fokoue-Nkoutche discloses an algorithm ([0045] of Fokoue-Nkoutche discloses that the invention can be carried out using computer readable program instructions executed by a processor).
The remaining limitations of claim 2 are disclosed by Fokoue-Nkoutche as discussed above in relation to claim 1.

Regarding claim 3, Fokoue-Nkoutche discloses a logic engine ... including an algorithm stored on non-transitory computer readable media ([0045] of Fokoue-Nkoutche discloses that the invention can be carried out using computer readable program instructions (which amount to a “logic engine”) stored on a computer readable storage medium and executed by a processor).
The remaining limitations of claim 3 are disclosed by Fokoue-Nkoutche as discussed above in relation to claim 1.

Regarding claim 4, Fokoue-Nkoutche discloses the method of claim 1, further including wherein the dose determination is an optimization of maximizing therapeutic effect while minimizing likelihood of adverse effects for the combination of drugs taken ([0013] of Fokoue-Nkoutche discusses balancing drug efficacy (maximizing therapeutic effect) and patient tolerance to the adverse drug reactions (which is regarding a combination of drugs per claim 1 of Fokoue-Nkoutche)).

Regarding claim 5, Fokoue-Nkoutche discloses the method of claim 1, further including wherein the individual patient data and the outside patient data is chosen from the group consisting of pharmacokinetics ([0033] of Fokoue-Nkoutche discusses drug metabolism information which affects pharmacokinetics), distribution ([0033] of Fokoue-Nkoutche discusses drug metabolism information which affects distribution), prior toxicity ([0023] of Fokoue-Nkoutche discusses real-time tolerance (toxicity) data which becomes “prior” data once received; also see [0041] of Fokoue-Nkoutche which notes how it can be received prior) and efficacy determinations ([0023] of Fokoue-Nkoutche discusses real-time efficacy data which becomes “prior” data once received; also see [0041] of Fokoue-Nkoutche which notes how it can be received prior), age ([0031] of Fokoue-Nkoutche), metabolism ([0028] and [0033] of Fokoue-Nkoutche), and combinations thereof.

Regarding claim 6, Fokoue-Nkoutche discloses the method of claim 1, further including the step of dispensing the drugs to the individual patient in the determined doses (after the dosage recommendation of [0023] of Fokoue-Nkoutche, the patient would obtain the drug/drug combination which would require dispensing of such drug; for instance, [0025] of Fokoue-Nkoutche discusses monitoring real-time patient drug efficacy/adverse reactions).

Regarding claim 7, Fokoue-Nkoutche discloses the algorithm of claim 2, further including wherein information flows from Data Input to Central Artificial Intelligence (AI) to and from a Healthcare Professional ([0023] of Fokoue-Nkoutche discusses how patient profiles can be built based on data input by a healthcare provider while [0038] of Fokoue-Nkoutche discusses how a machine learning process (“Central AI”) can use the patient profiles to determine a classifier capable of predicting adverse drug event tolerances; accordingly, the input from the healthcare provider is used by the “Central AI”; furthermore, the output of the “Central AI” (adverse drug events) are provided to the healthcare provider).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2018/0060508 to Fokoue-Nkoutche et al. (“Fokoue-Nkoutche”) in view of U.S. Patent App. Pub. No. 2020/0234810 to Athey et al. (“Athey”):
Regarding claim 8, Fokoue-Nkoutche discloses the logic engine of claim 3, and discloses wherein the individual patient data includes various different types of patient health record data ([0028], [0031], [0042]) but appears to be silent regarding the individual patient data including images chosen from the group consisting of computerized axial tomography (CAT) scans, X-rays, magnetic resonance imaging (MRI), ultrasounds, and positron emission tomography (PET) scans.
Nevertheless, Athey teaches (Abstract, [0002], and ) that it was known in the healthcare informatics art to utilize the results from imaging modalities such as MRI ([0145]-[0146]) to assess gene expression patterns for use in optimizing patent recommendations for dose and frequency of drug administration.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have collected various MRI images in the system of Fokoue-Nkoutche as taught by Athey to optimize patent recommendations for dose and frequency of drug administration and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2018/0060508 to Fokoue-Nkoutche et al. (“Fokoue-Nkoutche”) in view of U.S. Patent App. Pub. No. 2020/0234810 to Athey et al. (“Athey”) as applied to claim 8 above, and further in view of U.S. Patent App. Pub. No. 2019/0325249 to Tahmasebi Maraghoosh et al. (“Tahmasebi Maraghoosh”):
Regarding claim 9, the Fokoue-Nkoutche/Athey combination discloses the logic engine of claim 8, but appears to be silent regarding wherein the algorithm further performs the steps of analyzing reports from the images, encoding the reports using a natural language processing (NLP) algorithm to extract features, and informing the database of the features, along with structured findings from a radiologist.
Nevertheless, Tahmasebi Maraghoosh teaches ([0035]) that it was known in the healthcare informatics art to analyze a radiology report using an NLP engine (“encoding the reports using an NLP algorithm) to extract sections/paragraphs/sentences (“features”) in the report and to store the report (which includes the features; and which includes radiologist findings per [0037] using a keyboard such that they would be “structured”) in a database ([0023], [0026], [0027], [0037]) which would advantageously identify relevant information in the reports for use in subsequent medical analyses and the like.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the algorithm of the Fokoue-Nkoutche/Athey combination to have performed the steps of analyzing reports from the imaging studies, encoding the reports using an NLP algorithm to extract features, and informing the database of the features, along with structured findings from a radiologist as taught by Tahmasebi Maraghoosh to advantageously identify relevant information in the reports for use in subsequent medical analyses and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham, can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHON A. SZUMNY/Primary Examiner
Art Unit 3686